Citation Nr: 0409284	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a scar as a 
residual of a fracture of the right tibia, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to March 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois

In August 2003, the veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the Board in 
Washington, DC.  A copy of the hearing transcript has been 
associated with the claims file.  

During the August 2003 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he wanted to 
reopen a claim for service connection for a low back 
disability as secondary to service-connected scar as a 
residual of a fracture of the right tibia.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate development. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, a review of the claims file reveals that the 
appellant has not been provided notice pursuant to VCAA 
relative to the issue on appeal, to include what evidence he 
is to submit and what evidence VA will obtain.  

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate the claim on 
appeal and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He should be specifically 
requested to provide any evidence in his 
possession that pertains to the claim.

Such notice should identify the specific 
records the RO is unable to obtain, the 
efforts that the RO has made to obtain 
those records, and any further action to 
be taken by the RO with respect to the 
claim.  The appellant and his 
representative must then be given an 
opportunity to respond.   

2.  Then, the RO should readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations.  If the decision with 
respect to the claim on appeal remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


